Citation Nr: 0701743	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  95-23 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lung disability, 
to include asthma.

2.  Entitlement to service connection for a skin condition, 
to include squamous cell carcinoma, including as secondary to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David A. Saadat, Counsel
        
        INTRODUCTION

The veteran had active military service from July 1970 to 
January 1972.

This case was most recently remanded by the Board of 
Veterans' Appeals (Board) in November 2003.  The appeal is 
again REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.

As noted in the November 2003 remand, a March 2001 Board 
remand addressed (in part) a claim for service connection for 
a bilateral knee disability.  By a July 2002 rating decision, 
service connection was granted for chondromalacia patella of 
the left knee and of the right knee.  Because this claim for 
service connection was favorably resolved, it is no longer on 
appeal.  An explicit notice of disagreement was not filed by 
the veteran with respect to either the ratings or effective 
dates assigned for the bilateral knee disabilities.  
Nevertheless, in a January 2003 informal hearing 
presentation, his representative discussed the ratings 
assigned for the service-connected knee disabilities.  It 
remains unclear whether this discussion was intended to 
constitute a notice of disagreement with respect to the 
ratings assigned, or a new claim for an increased rating.  
Accordingly, the AMC should seek clarification of this matter 
on remand.  In addition, the AMC should clarify whether the 
veteran's representative intended to file a notice of 
disagreement in the January 2003 informal hearing 
presentation with respect to an October 2002 rating decision 
that denied a rating in excess of 70 percent for post-
traumatic stress disorder, or a new claim for an increased 
rating.

REMAND

For reasons detailed in its November 2003 remand, the Board 
instructed, in pertinent part, that copies of the veteran's 
complete inpatient and outpatient treatment records should be 
sought from the Tuskegee VAMC, Montgomery VAMC, and any other 
identified VA medical facility for the period between January 
1972 to July 1994.  

In October 2004, the Central Alabama Veterans Health Care 
System (CAVHCS) of Montgomery referred the AMC's request for 
records to the Tuskegee CAVHCS.  Subsequently in October 
2004, the Tuskegee CAVHCS forwarded records of outpatient 
treatment of the veteran at the Tuskegee VAMC, dated between 
June 10, 1994 and October 5, 2004.  In March 2005, the AMC 
separately asked the Tuskegee VAMC and Montgomery VAMC for 
treatment records of the veteran dated between 1972 and July 
1994.  In April 2005, the Tuskegee CAVHCS indicated in 
writing that it had no such records.  

Despite the AMC's efforts, no VA treatment records dated 
prior to June 10, 1994, have been obtained.  If, after 
continued efforts to obtain Federal records, VA concludes 
that it is reasonably certain they do not exist or that 
further efforts to obtain them would be futile, VA must 
provide the claimant with oral or written notice of that 
fact.  The notice must contain the following information:

(i) The identity of the records VA was 
unable to obtain;
(ii) An explanation of the efforts VA 
made to obtain the records;
(iii) A description of any further action 
VA will take regarding the claim, 
including, but not limited to, notice 
that VA will decide the claim based on 
the evidence of record unless the 
claimant submits the records VA was 
unable to obtain; and
(iv) A notice that the claimant is 
ultimately responsible for providing the 
evidence.

38 C.F.R. § 3.159(e)(1). 

In this case, a September 2005 supplemental statement of the 
case cryptically notified the veteran (in pertinent part) 
that treatment records from the Montgomery and Tuskegee VAMCs 
dated prior to June 10, 1994, "were not available."  This 
notice was clearly insufficient under 38 C.F.R. § 
3.159(e)(1), in that it did not explain the efforts VA made 
to obtain the records, describe any further action VA would 
take regarding the claims, including deciding the claims 
based on the evidence of record unless the veteran submitted 
the records VA was unable to obtain, nor advise the veteran 
that he is ultimately responsible for providing the evidence.  

Therefore, on remand the Agency of Original Jurisdiction 
(AOJ) should determine if it is reasonably certain that these 
federal records do not exist or that further efforts to 
obtain them would be futile.  If such a determination is 
made, the AOJ should so advise the veteran in accordance with 
the provisions of 38 C.F.R. § 3.159(e)(1).  

The November 2003 remand also instructed that the Montgomery 
VAMC be contacted to determine whether the physician who 
performed a March 2002 dermatology examination was available 
for consultation.  If so, the physician was to be asked to 
clarify the prior examination report by providing an opinion 
addressing whether it is at least as likely as not that the 
veteran's squamous cell carcinoma removed from the right side 
of his nose is etiologically related to his period of 
service, to include exposure to herbicides such as Agent 
Orange.  If that physician was not available to clarify the 
prior examination report, arrangements were to be made with 
the appropriate VA medical facility(ies) for the veteran to 
be afforded an additional dermatology examination to 
determine the nature and etiology of the squamous cell 
carcinoma that was removed from his nose.  The new examiner 
was also to provide an etiology opinion.

In August 2004, a new etiology opinion was associated with 
the claims folder.  However, the text of the opinion 
indicates that it was made by a physician different from the 
one who conducted the March 2002 dermatology examination, and 
that the new opinion was given without benefit of an 
additional examination.  No explanation was provide as to why 
the Board's remand directives were not followed.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  As detailed below, the AOJ should seek an 
etiology opinion from the physician who conducted the March 
2002 dermatology examination or, if necessary, a new 
examination and etiology opinion provided by a different VA 
physician.

Finally, VA has not provided the veteran with notice, 
pursuant to the VCAA duty to notify, of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This should be done.  

Accordingly, the case is REMANDED to the AOJ for the 
following:

1.  Provide the veteran with notice, 
pursuant to the VCAA duty to notify, of 
the type of evidence necessary to 
establish a disability rating or 
effective date for the disabilities on 
appeal.

2.   Determine if it is reasonably 
certain that the complete inpatient and 
outpatient treatment records from the 
Tuskegee VAMC, Montgomery VAMC, and any 
other identified VA medical facility 
dated prior to June 10, 1994, do not 
exist or that further efforts to obtain 
these records would be futile.  If such a 
determination is made, the AOJ should so 
advise the veteran in accordance with the 
provisions of 38 C.F.R. § 3.159(e)(1).  

3. Contact the Montgomery VAMC to 
determine whether the physician who 
performed the dermatology examination of 
March 4, 2002, is available for 
consultation.  If so, ask the physician 
to clarify the March 2002 examination 
report by providing an opinion addressing 
whether it is at least as likely as not 
that the veteran's squamous cell 
carcinoma removed from the right side of 
his nose is etiologically related to his 
period of service, to include exposure to 
herbicides such as Agent Orange.

Alternatively, if the physician is not 
available to clarify the prior 
examination report, make arrangements 
with the appropriate VA medical 
facility(ies) for the veteran to be 
afforded an additional dermatology 
examination to determine the nature and 
etiology of the squamous cell carcinoma 
that was removed from his nose.  Ask the 
examiner to opine whether it is at least 
as likely as not that the veteran's 
squamous cell carcinoma removed from the 
right side of his nose is etiologically 
related to his period of service, to 
include exposure to herbicide such as 
Agent Orange.

4.  Thereafter, re-adjudicate the claims 
for service connection for lung 
disability, to include asthma, and 
service connection for a skin condition, 
to include squamous cell carcinoma, as 
secondary to herbicide exposure.  If any 
benefit currently sought on appeal 
remains denied, furnish the veteran and 
his representative with a supplemental 
statement of the case and afford them a 
reasonable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (CAVC) for additional 
development or other appropriate action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).


